Name: Commission Regulation (EEC) No 2177/82 of 4 August 1982 amending Regulation (EEC) No 1521/82 on an invitation to tender for the refund on export of wholly milled round grain rice to certain third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 231 /8 Official Journal of the European Communities 6 . 8 . 82 COMMISSION REGULATION (EEC) No 2177/82 of 4 August 1982 amending Regulation (EEC) No 1521 /82 on an invitation to tender for the refund on export of wholly milled round grain rice to certain third countries HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1521 /82 is hereby amended as follows :  in Article 1 (2) ' 31 August 1982' shall be replaced by '30 September 1982',  in the second sentence of Article 8 '26 August 1982' shall be replaced by '30 September 1982'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1521 /82 of 14 June 1982 on an invitation to tender for the refund on export of wholly milled round grain rice to certain third countries ('), Whereas large stocks of rice are still being held by producers at the end of the marketing year ; whereas up to now there have been no exports of round grain rice under Regulation (EEC) No 1521 /82 ; whereas , therefore , the period of application of this Regulation should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 August 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 169 , 16 . 6 . 1982, p . 12 .